Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into March 14, 2019 (the
“Effective Date”) by and between U.S. Auto Parts Network, Inc., a Delaware
corporation (the “Company”), and David Meniane, an individual (the “Executive”).
 

WHEREAS, the parties hereto desire to enter into a written agreement documenting
the terms of Executive’s employment with the Company.

1. Duties and Responsibilities.

A. Executive shall serve as the Company’s Chief Operating Officer and Chief
Financial Officer commencing on March 15, 2019 (the “Start Date”), reporting
directly to the Company’s Chief Executive Officer. Executive shall have the
duties and powers at the Company that are customary for an individual holding
such position.

B. Executive agrees to use his best efforts to advance the business and welfare
of the Company, to render his services under this Agreement faithfully,
diligently and to the best of his ability.

C. Executive shall be based at the Company’s office located at Carson,
California, or at such other offices of the Company located within 30 miles of
such offices. 

2. Employment Period. Following the Start Date, Executive’s employment with the
Company shall be governed by the provisions of this Agreement for the period
commencing as of the date hereof and continuing until Executive’s termination of
employment with the Company for any reason (the “Employment Period”).  

3. Cash Compensation.

A. Annual Salary. Executive’s base salary shall be $350,000 per year (the
“Annual Salary”), which shall be payable in accordance with the Company’s
standard payroll schedule (but in no event less frequent than on a monthly
basis), and may be increased from time to time at the discretion of the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”).  The Compensation Committee shall review Executive’s Annual Salary
at least annually and may increase the Annual Salary from time to time at its
sole discretion. Any increased Annual Salary shall thereupon be the “Annual
Salary” for the purposes hereof. Executive’s Annual Salary shall not be
decreased without his prior written consent at any time during the Employment
Period.

B. Annual Target Bonus. Executive shall also be entitled to receive an annual
target incentive bonus of up to 60% of the Executive’s current salary. The
annual bonus shall be based upon the Company achieving the annual goals
determined by the Compensation Committee.  The amount of the annual target bonus
payable to Executive with respect to any given year shall be determined by the
Compensation Committee.  The annual bonus shall be paid no later than the end of
March following the year for which such bonus is being paid.



1

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

C.  Signing Bonus. Executive shall receive a signing bonus (the “Signing Bonus”)
of $150,000, less applicable withholding taxes, payable in a lump sum within
thirty (30) days after the Start Date.  If, prior to the one year anniversary of
the Start Date, Executive voluntarily terminates his employment or the Company
terminates him for Cause, Executive shall repay the Company the gross amount of
the Signing Bonus, within thirty (30) days of such termination date.  In such
event, to the extent permissible under applicable law, the Company may offset
the amount of the Signing Bonus owed by Executive from any compensation due to
the Executive upon his termination of employment.

D. Applicable Withholdings. The Company shall deduct and withhold from the
compensation payable to Executive hereunder any and all applicable federal,
state and local income and employment withholding taxes and any other amounts
required to be deducted or withheld by the Company under applicable statutes,
regulations, ordinances or orders governing or requiring the withholding or
deduction of amounts otherwise payable as compensation or wages to employees.

4. Equity Compensation.  

A.  Initial Grant.  As of the close of business on the date of the Executive’s
first day of employment with the Company or promptly thereafter, the Company’s
Compensation Committee shall grant Executive stock options (the “Initial
Option”) to purchase up to 500,000 shares of the Company’s common stock which
shall vest over four years as follows: 25% of the shares shall vest on the first
anniversary of the grant date and the balance shall vest in 36 equal monthly
installments thereafter. The Initial Option will be granted pursuant to the
Company’s 2016 Equity Incentive Plan (the “Plan”), and will be subject to the
terms and conditions of the Plan in effect as of the grant date and the related
stock option agreements. The exercise price for the options shall be equal to
the closing sales price of the Company’s common stock as reported by NASDAQ on
the date of grant of the options.

B.  Other Equity Compensation. Executive shall also be entitled to participate
in any other equity incentive plans of the Company. All such other options or
other equity awards will be made at the discretion of the Company’s Compensation
Committee of the Board of Directors pursuant and subject to the terms and
conditions of the applicable equity incentive plan, including any provisions for
repurchase thereof. The option exercise price or value of any equity award
granted to Executive will be established by the Company’s Board of Directors as
of the date such interests are granted but shall not be less than the fair
market value of the class of equity underlying such award. Except with respect
to any restricted stock unit awards granted to Executive (the “RSUs”) (the terms
of which shall be governed by the applicable award agreements), within the
period beginning three months before and ending twelve months following a Change
in Control (as defined in the Company’s 2016 Equity Incentive Plan (the “Plan”))
the vesting of all stock options and other equity compensation awards (both
time-based vesting and performance-based vesting at target level) granted to
Executive shall accelerate in full in the event that the Executive’s employment
is terminated without Cause (as defined herein) or Executive resigns for Good
Reason (as defined herein). Within the period beginning three months before and
ending twelve months following a Change in Control (as defined in the Plan)

2

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

all stock options shall remain exercisable until the earlier of (i) the
expiration date set forth in the applicable stock option agreement or (ii) the
expiration of one (1) year measured from the date that Executive’s employment is
terminated without Cause (as defined herein) or Executive resigns for Good
Reason (as defined herein) and this provision shall supersede any provisions to
the contrary contained in any of Executive’s stock option agreements. For the
purposes of this Agreement, “Good Reason” shall mean Executive’s voluntary
resignation following a Change in Control (as defined the Plan), for any of the
following events that results in a material negative change to the Executive:
 (i) a reduction without Executive’s prior written consent in either his level
of Annual Salary or his target annual bonus as a percentage of Annual Salary;
(ii) a relocation of Executive more than thirty (30) miles from the Company’s
current corporate headquarters as of the date hereof, (iii) a material breach of
any provision of this Agreement by the Company, (iv) the failure of the Company
to have a successor entity specifically assume this Agreement,  (v) a material
negative change in authority, duties or responsibilities resulting from the
Executive no longer being an executive officer of a publicly-traded company, and
(vi) the Company’s chief executive officer (immediately prior the Change in
Control) no longer being the chief executive officer of the successor
publicly-traded company. Notwithstanding the foregoing, the Executive shall be
entitled to benefits described in this Section 4 due to a resignation resulting
from (v) or (vi) of the preceding sentence only if such resignation occurs more
than six months after the Change in Control. Notwithstanding the foregoing,
“Good Reason” shall only be found to exist if prior to Executive’s resignation
for Good Reason, the Executive has provided, not more than 90 days following the
initial occurrence thereof, written notice to the Company of such Good Reason
event indicating and describing the event resulting in such Good Reason, and the
Company does not cure such event within 90 days following the receipt of such
notice from Executive. 

C. Bonus Eligibility.  Executive shall also be eligible to receive an annual
target incentive bonus, additionally or in the alternative to the annual cash
target incentive bonus described in Section 3B of this Agreement, in the form of
stock or restricted stock unit awards as determined by the Compensation
Committee. 

5. Expense Reimbursement. In addition to the compensation specified in
Section 3, Executive shall be entitled to receive reimbursement from the Company
for all reasonable business expenses incurred by Executive in the performance of
Executive’s duties hereunder, provided that Executive furnishes the Company, not
later than the August 31 of the year following the year in which the expense was
incurred, with vouchers, receipts and other details of such expenses in the form
reasonably required by the Company to substantiate a deduction for such business
expenses under all applicable rules and regulations of federal and state taxing
authorities.

6. Fringe Benefits.

A. Group Plans. Executive shall, throughout the Employment Period, be eligible
to participate in all of the group term life insurance plans, group health
plans, accidental death and dismemberment plans, short-term disability programs,
retirement plans, profit sharing plans or other plans (for which Executive
qualifies) that are available to the executive officers of the

3

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Company. During the Employment Period, the Company will pay for coverage for
Executive and his spouse and dependents residing in Executive’s household
(collectively, the “Dependents”) under the Company’s health plan, and coverage
for Executive under the Company’s accidental death and dismemberment plan and
for short-term disability.

B. Vacation. Executive shall be entitled to at least four weeks paid vacation
per year. Vacation shall accrue pursuant to the Company’s vacation benefit
policies.

C. Indemnification. The Company and Executive shall enter into the Company’s
standard indemnification agreement for its key executives.

D. Auto Allowance. During the Employment Period, Executive shall be entitled to
an auto allowance for one vehicle for Executive’s use up to $1,000 per month.

7. Termination of Employment. Executive’s employment with the Company is
“at-will.”  This means that it is not for any specified period of time and can
be terminated by Executive or the Company at any time, with or without advance
notice, and for any or no particular reason or cause. Upon such termination,
Executive (or, in the case of Executive’s death, Executive’s estate and
beneficiaries) shall have no further rights to any other compensation or
benefits from the Company on or after the termination of employment except as
follows:

A. Termination For Cause. In the event the Company terminates Executive’s
employment with the Company prior to expiration of the Employment Period for
Cause (as defined below), the Company shall pay to Executive the following:
(i) Executive’s unpaid Annual Salary that has been earned through the
termination date of his employment; (ii) Executive’s accrued but unused
vacation; (iii) any accrued expenses pursuant to Section 5 above, and (iv) any
other payments as may be required under applicable law (subsections (i) through
(iv) above shall collectively be referred to herein as the “Required Payments”).
 For purposes of this Agreement, “Cause” shall mean that Executive has engaged
in any one of the following: (i) misconduct involving the Company or its assets,
including, without limitation, misappropriation of the Company’s funds or
property; (ii) reckless or willful misconduct in the performance of Executive’s
duties in the event such conduct continues after the Company has provided 30
days written notice to Executive and a reasonable opportunity to cure;
(iii) conviction of, or plea of nolo contendere to, any felony or misdemeanor
involving dishonesty or fraud; (iv) the violation of any of the Company’s
policies, including without limitation, the Company’s policies on equal
employment opportunity and the prohibition against unlawful harassment; (v) the
material breach of any provision of this Agreement after 30 days written notice
to Executive of such breach and a reasonable opportunity to cure such breach; or
(vi) any other misconduct that has a material adverse effect on the business or
reputation of the Company.

B. Termination Upon Death or Disability. If Executive dies during the Employment
Period, the Executive’s employment with the Company shall be deemed terminated
as of the date of death, and the obligations of the Company to or with respect
to Executive shall terminate in their entirety upon such date except as
otherwise provided under this Section 7B.  If Executive becomes Disabled (as
defined below), then the Company shall have the right, to the extent

4

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

permitted by law, to terminate the employment of Executive upon 30 days prior
written notice in writing to Executive.  Upon termination of employment due to
the death or Disability of Executive, Executive (or Executive’s estate or
beneficiaries in the case of the death of Executive) shall be entitled to
receive the Required Payments.  Additionally, upon termination of employment due
to the Executive’s death, or due to the Company’s involuntary termination of
Executive’s employment due to the Executive’s Disability, Executive (or
Executive’s estate or beneficiaries in the case of the death of Executive) shall
also be entitled to the following: (i)  any unpaid annual target bonus under
Section 3B for the year immediately prior to the year of such termination (in an
amount equal to the bonus percentage accrued by the Company, pursuant to GAAP,
through the last closed accounting month prior to the time of such termination)
 and a pro-rated share of Executive’s annual target bonus under Section 3B for
the year of such termination (in an amount equal to the bonus percentage accrued
by the Company, pursuant to GAAP, through the last closed accounting month prior
to the time of such termination), which bonus amounts shall be paid at the
earlier of (A) such time as the Company regularly pays bonuses, or (B) no later
than 2 ½ months following the calendar year in which the termination occurs; and
(ii) continuation of his Annual Salary following such termination for a period
of six months, which shall be payable in accordance with the Company’s standard
pay schedules; and (iii) in the case of termination due to Disability, the
Company shall reimburse Executive’s COBRA payments for Executive’s health
insurance benefits for a period of six months.   For the purposes of this
Agreement, “Disability” shall mean a physical or mental impairment which, the
Board of Directors determines, after consideration and implementation of
reasonable accommodations, precludes the Executive from performing his essential
job functions for a period longer than three consecutive months or a total of
one hundred twenty (120) days in any twelve month period.

C. Termination for Any Other Reason. Should the Company terminate Executive’s
employment (other than for Cause or as a result of Executive’s Death or
Disability) then Executive shall also be entitled to the following upon the
execution of a general release by the Executive in the form reasonably requested
by the Company: (i) the Company shall pay Executive the Required Payments; (ii)
 any unpaid annual target bonus under Section 3B for the year immediately prior
to the year of such termination or expiration (in an amount equal to the bonus
percentage accrued by the Company, pursuant to GAAP, through the last closed
accounting month prior to the time of such termination or expiration)  and a
pro-rated share of Executive’s annual target bonus under Section 3B for the year
of such termination or expiration (in an amount equal to the bonus percentage
accrued by the Company, pursuant to GAAP, through the last closed accounting
month prior to the time of such termination or expiration),  which bonus amounts
shall be paid at such time as the Company regularly pays bonuses and solely to
the extent that such bonuses are paid to a majority of the Company’s other bonus
eligible employees; (iii) continuation of Executive’s Annual Salary, which shall
be payable in accordance with the Company’s standard pay schedules for a period
of six months; and (iv) the Company shall also reimburse Executive’s actual
COBRA payments for Executive’s health insurance benefits for a period of six
months. This Section 7C is intended to qualify as an involuntary separation pay
arrangement that is exempt from application of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) because certain severance payments
are treated as paid on account of an involuntary separation (including a
separation for Good

5

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Reason) and paid in a lump sum within the “short-term deferral” period following
the time the Executive obtains a vested right to such payments.  

In the event Executive resigns for Good Reason (as defined in Section 4) within
the period beginning three months before and ending twelve months following a
Change in Control (as defined in the Plan) then the Company shall pay Executive
the Required Payments.

D. Health Care Reform Compliance.  Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that the Company cannot provide the health
insurance premium reimbursement benefits under this Section 7 without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay Executive a taxable cash amount, which
payment shall be made regardless of whether Executive elects or pays for health
insurance benefits following termination (the “Health Care Benefit
Payment”).  The Health Care Benefit Payment shall be paid in monthly
installments on the same schedule that the health insurance premium
reimbursement amounts would otherwise have been paid.  The Health Care Benefit
Payment shall be equal to the amount that the Executive would have otherwise
paid for health insurance premiums (which amount shall be calculated based on
the premium for the first month of coverage), and shall be paid until the
expiration of twelve months following Executive’s termination. 

8. Non-Competition During the Employment Period. Executive acknowledges and
agrees that given the extent and nature of the confidential and proprietary
information he will obtain during the course of his employment with the Company,
it would be inevitable that such confidential information would be disclosed or
utilized by the Executive should he obtain employment from, or otherwise become
associated with, an entity or person that is engaged in a business or enterprise
that directly competes with the Company. Consequently, during any period for
which Executive is receiving payments from the Company, either as wages or as a
severance benefit, Executive shall not directly or indirectly own, manage,
operate, control or participate in the ownership, management, operation or
control of, or be employed by or provide advice to, any enterprise that is
engaged in any business directly competitive to that of the Company in the
aftermarket auto parts market in the United States; provided, however, that such
restriction shall not apply to any passive investment representing an interest
of less than 1% of an outstanding class of publicly-traded securities of any
company or other enterprise where Executive does not provide any management,
consulting or other services to such company or enterprise.

9. Proprietary Information. On the Start Date, Executive shall execute the
Company’s standard Confidential Information and Assignment of Inventions
Agreement (the “Confidentiality Agreement”), which is hereby incorporated by
this reference as if set forth fully herein.  Executive’s obligations pursuant
to the Confidentiality Agreement will survive termination of Executive’s
employment with the Company.  Executive agrees that he will not use or disclose
to the Company any confidential or proprietary information from any of his prior
employers.

10. Successors and Assigns. This Agreement is personal in its nature and the
Executive shall not assign or transfer his rights under this Agreement.  The
provisions of this Agreement

6

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

shall inure to the benefit of, and shall be binding on, each successor of the
Company whether by merger, consolidation, transfer of all or substantially all
assets, or otherwise, and the heirs and legal representatives of Executive.

11. Notices. Any notices, demands or other communications required or desired to
be given by any party shall be in writing and shall be validly given to another
party if served either personally or via overnight delivery service such as
Federal Express, postage prepaid, return receipt requested.  If such notice,
demand or other communication shall be served personally, service shall be
conclusively deemed made at the time of such personal service.  If such notice,
demand or other communication is given by overnight delivery, such notice shall
be conclusively deemed given two business days after the deposit thereof
addressed to the party to whom such notice, demand or other communication is to
be given as hereinafter set forth:

 

 

 

 

To the Company:

    

U.S. Auto Parts Network, Inc.

16941 Keegan Avenue

 

    

Carson, California 90746

 

    

Attn: General Counsel

 

 

To Executive:

    

At Executive’s last residence as provided by

 

    

Executive to the Company for payroll records.

Any party may change such party’s address for the purpose of receiving notices,
demands and other communications by providing written notice to the other party
in the manner described in this Section 11.

12. Governing Documents. This Agreement, along with the documents expressly
referenced in this Agreement, constitute the entire agreement and understanding
of the Company and Executive with respect to the terms and conditions of
Executive’s employment with the Company and the payment of severance benefits,
and supersedes all prior and contemporaneous written or verbal agreements and
understandings between Executive and the Company relating to such subject
matter. This Agreement may only be amended by written instrument signed by
Executive and an authorized officer of the Company.  Any and all prior
agreements, understandings or representations relating to the Executive’s
employment with the Company are terminated and cancelled in their entirety and
are of no further force or effect.

13. Governing Law. The provisions of this letter agreement will be construed and
interpreted under the laws of the State of California.  If any provision of this
Agreement as applied to any party or to any circumstance should be adjudged by a
court of competent jurisdiction to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court, the application of any other
provision of this Agreement, or the enforceability or invalidity of this
Agreement as a whole. Should any provision of this Agreement become or be deemed
invalid, illegal or unenforceable in any jurisdiction by reason of the scope,
extent or duration of its coverage, then such provision shall be deemed amended
to the extent necessary to conform to applicable law so as to be valid and
enforceable or, if such provision cannot be so amended without materially
altering the

7

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

intention of the parties, then such provision will be stricken and the remainder
of this Agreement shall continue in full force and effect.

14. Remedies. All rights and remedies provided pursuant to this Agreement or by
law shall be cumulative, and no such right or remedy shall be exclusive of any
other.  A party may pursue any one or more rights or remedies hereunder, or may
seek damages or specific performance in the event of another party’s breach
hereunder, or may pursue any other remedy by law or equity, whether or not
stated in this Agreement.

15. No Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not operate as, or be construed as, a waiver of any later breach
of that provision.

16. Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.

17. Section 409A.

(a) Notwithstanding anything to the contrary herein, the following provisions
apply to the extent severance benefits provided herein are subject to
Section 409A of Code and the regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”).  Severance benefits
shall not commence until Executive has a “separation from service” for purposes
of Section 409A. Each installment of severance benefits is a separate “payment”
for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the severance
benefits are intended to satisfy the exemptions from application of Section 409A
provided under Treasury Regulations Sections 1.409A-1(b)(4) and
1.409A-1(b)(5) to the maximum extent such exemptions are available.   However,
to the extent such exemptions are not available and Executive is, upon
separation from service, a “specified employee” for purposes of Section 409A,
then, solely to the extent necessary to avoid adverse personal tax consequences
under Section 409A, the timing of the severance benefits payments shall be
delayed until the earlier of (i) six (6) months and one day after Executive’s
separation from service, or (ii) Executive’s death.  The parties acknowledge
that the exemptions from application of Section 409A to severance benefits are
fact specific, and any later amendment of this Agreement to alter the timing,
amount or conditions that will trigger payment of severance benefits may
preclude the ability of severance benefits provided under this Agreement to
qualify for an exemption.

(b) It is intended that this Agreement shall comply with the requirements of
Section 409A, and any ambiguity contained herein shall be interpreted in such
manner so as to avoid adverse personal tax consequences under Section 409A. 
Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify the Executive for any taxes or interest that may be assessed by the
IRS pursuant to Section 409A of the Code to payments made pursuant to this
Agreement.  To the extent that any severance benefit payments are delayed as
required by this Agreement due to the application of Section 409A, all suspended
payments shall earn and accrue interest at the prevailing “Prime Rate” of
interest as published by The Wall

8

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Street Journal at the time the payment is made, and any suspended payment when
so made, shall be made as a lump sum payment, including accrued interest.

18. Section 280G.  

(a) If any payment or benefit Executive will or may receive from the Company or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment pursuant to this Agreement (a “Payment”) shall
be equal to the Reduced Amount.  The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
(after reduction) being subject to the Excise Tax or (y) the largest portion, up
to and including the total, of the Payment, whichever amount (i.e., the amount
determined by clause (x) or by clause (y)), after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for Executive.  If more
than one method of reduction will result in the same economic benefit, the items
so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

 

(b) Notwithstanding any provision of Section 18(a) to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A of the Code that
would not otherwise be subject to taxes pursuant to Section 409A of the Code,
then the Reduction Method and/or the Pro Rata Reduction Method, as the case may
be, shall be modified so as to avoid the imposition of taxes pursuant to Section
409A of the Code as follows:  (A) as a first priority, the modification shall
preserve to the greatest extent possible, the greatest  economic benefit for
Executive as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
Cause), shall be reduced (or eliminated) before Payments that are not contingent
on future events; and (C) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A of the Code shall be reduced
(or eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A of the Code.

 

(c) Unless Executive and the Company agree on an alternative accounting firm or
law firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
shall perform the foregoing calculations.  If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized accounting or law firm to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting or law firm required to be made
hereunder.  The Company shall use commercially reasonable

9

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

efforts to cause the accounting or law firm engaged to make the determinations
hereunder to provide its calculations, together with detailed supporting
documentation, to Executive and the Company within fifteen (15) calendar days
after the date on which Executive’s right to a 280G Payment becomes reasonably
likely to occur (if requested at that time by Executive or the Company) or such
other time as requested by Executive or the Company.

 

(d) If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of Section 18(a) and the Internal Revenue Service
determines thereafter that some portion of the Payment is subject to the Excise
Tax, Executive shall promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of Section 18(a)) so that no
portion of the remaining Payment is subject to the Excise Tax.  For the
avoidance of doubt, if the Reduced Amount was determined pursuant to clause (y)
of Section 18(a), Executive shall have no obligation to return any portion of
the Payment pursuant to the preceding sentence.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

U.S. AUTO PARTS NETWORK, INC.

 

 

By:

 

/s/ Lev Peker

Print Name:

 

Lev Peker

Title:

 

Chief Executive Officer

Address:

 

16941 Keegan Avenue

 

 

Carson, CA 90746

 

EXECUTIVE

 

/s/ David Meniane

DAVID MENIANE 

 

10

 

 

 

 

 

--------------------------------------------------------------------------------